DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-10, 12-18 and 20 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of apparatus for monitoring airplane passenger compliance with safety instructions.  The method enables preventing passengers from defeating seatbelt monitoring by simply fastening the seatbelt behind them on the seat, so that the detection system can determine whether the belt is both extended and fastened. The method allows a flight attendant to quickly and easily determine whether a seatbelt is fastened and/or not fastened, thus preventing the flight attendant from having to walk through the cabin to check each occupied seat for seatbelt compliance, which is time-consuming and can annoy passengers, especially when passengers are sleeping, and hence providing the best flight experience to their customers and ensuring their safety in flight and during taxi in an efficient manner.  The apparatus has a seatbelt detection system detecting seatbelt use in each seat of a passenger aircraft. A computer system is communicatively coupled to the seatbelt system through a wireless network, and generates a time-based record of seatbelt usage for each seat. The computer system is programmed to use the time-based record to adapt cabin operations policy. The computer system comprises a central processor, a server, or a mobile computing device. The computer system is communicatively coupled to the seatbelt detection system through a wireless network.  The fastened/unfastened status of seatbelts in each seat can be indicated by lights on the aircraft wall or ceiling above each seat-row, on or near the overhead bins, on the aisle side of each aisle seat, or on the floor next to the seat-row.  This can allow the flight crew to see which seats are out of compliance by looking down the length of the passenger compartment.  Similar detection circuitry may detect and convey other compliance statuses, such as seatback incline and/or tray table position.  An artificial intelligence (AI) program coupled to a cabin imaging (such as radar, infrared, optical, or acoustic) system may be configured to detect any combination of seatback incline, tray table position, and seat occupancy.  The detection circuitry can be configured to send a message to each passenger who is not in compliance with seatbelt, seatback, and/or tray table instructions. For example, each passenger seat may have an inflight-entertainment (IFE) system with a media display configured to display such messages. An IFE may be oriented in a seatback or armrest console.  The artificial intelligence (AI) program to learn correlations between safety compliance and at least one of aircraft system data, cabin environment data, cabin operations data, or aircraft operations data.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Brunaux (US 10464678 B2), discloses a safety belt is intended to be installed on an aircraft seat and includes a first part and a second part which are able to be joined together by means of a buckle to hold the passenger on the seat. The safety belt may also include a status detection system able to transmit information relating to the fastening status of the safety belt, a presence detection system able to transmit information relating to the presence of a passenger wearing the safety belt, and/or a communications module, notably wireless, able to transmit information relating to the fastening of the safety belt and/or to the presence of a passenger wearing the safety belt.
Consider claim 1, another best reference found during the process of examination,Lee (US 10035492 B2), discloses a module for detecting fastening of a seat belt, which enables a driver to detect whether passengers fasten seat belts in a transportation means including a plurality of seats and having many passengers, the module including: transmitting units configured to detect whether the passengers seated on the seats fasten the seat belts and selectively generate signals; a receiving unit configured to independently receive the signals transmitted from the transmitting units; and a display unit configured to display information about the seat, of which the passenger fastens the seat belt, to a driver through the information received from the receiving unit, in which the signals generated in the plurality of transmitting units are distinctly separated and transmitted.
Claims 8 and 15 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 8 and 15 are patentable over related arts.  Claims 2-7, 9, 10-14, 16-18 and 20 depend from claims 1, 8, and 15.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689